NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

BALTAZAR JIMENEZ-HERNANDEZ,        )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-3812
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Christopher
C. Sabella, Judge.



PER CURIAM.

              Affirmed. See Galindez v. State, 955 So. 2d 517 (Fla. 2007); Lareau v.

State, 573 So. 2d 813 (Fla. 1991); Knight v. State, 6 So. 3d 733 (Fla. 2d DCA 2009).



MORRIS, SLEET, and BADALAMENTI, JJ., Concur.